FILED
                            NOT FOR PUBLICATION                             NOV 27 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LARRY DALE JOHNSON,                              No. 11-35345

              Plaintiff - Appellant,             D.C. No. 3:08-cv-06017-HA

  v.
                                                 MEMORANDUM *
FEDERAL BUREAU OF PRISONS;
FEDERAL BUREAU OF PRISONS,
INMATE ACCIDENT COMPENSATION
SYSTEM,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                          Submitted November 13, 2012 **

Before:       CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Federal prisoner Larry Dale Johnson appeals pro se from the district court’s

summary judgment in his action arising from the Federal Bureau of Prisons’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of his claim for compensation under the Inmate Accident Compensation Act

(“IACA”), 18 U.S.C. § 4126, for injuries sustained during penal employment. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

grant of summary judgment. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment because Johnson

failed to raise a genuine dispute of material fact as to whether his claim under the

IACA was untimely, as Johnson filed it more than six months after he was released

and he failed to demonstrate good cause for the delay. See 28 C.F.R. § 301.303(a),

(f) (absent a demonstration of good cause, a claim under the IACA must be filed no

more than sixty days after the inmate’s release); see also Vander v. U.S. Dep’t of

Justice, 268 F.3d 661, 663 (9th Cir. 2001) (IACA is the exclusive remedy for

prisoners injured during penal employment).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or issues raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                    11-35345